DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/25/2021 has been entered. Claims 1,10 and 19 have been amended. No claim has been canceled. New Claims 21-23 have been added. Claims 1-3,6-12,15-19 and 21-23 are still pending in this application, with claims 1,10 and 19 being independent.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1,10 and 19 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RAMAN (US 2017/0012935 A1, hereinafter referred to as Raman) in view of Goyal et al. (US 2012/0051314 A1, hereinafter referred to as Goyal) further in view of TSAI et al. (US 2010/0138661 A1, hereinafter referred to as “Tsai”) and further in view of Dover (US 2016/0099922 A1, hereinafter referred to as “Dover”).
	
Regarding Claims 1,10 and 19, Raman discloses a method and an apparatus comprising:
receiving, at a device comprising a wireless access point of a wireless network (Raman Fig.5 Ref:402 Note access point (i.e. device)), an association request (Raman Fig.5 Ref:530 Note association request) sent by a node (Raman Fig.5 Ref:408 Note wireless client device (i.e. node)) to associate with the wireless network, wherein the association request comprises a media access control (MAC) address of the node (Raman Fig.5 Ref:530 Para[0131] Note the wireless client device sends association request to the access point with Source MAC address (i.e. node MAC address)).
Raman does not explicitly disclose obtaining, by the device, a serial number of the node or a manufacturer identifier of the node.
However, Goyal from the same field of invention discloses obtaining, by the device, a serial number of the node (Goyal Para[0072] Note the device identifier (i.e. a serial number) of the client device (i.e. node) is gathered by an association procedure or pre-stored in the coordinator device) or a manufacturer identifier of the node (Not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Raman to have the feature of “obtaining, by the device, a serial number Goyal. The suggestion/motivation would have been to manage devices using a coordinator device (Goyal Para[0009]).
Raman in view of Goyal does not explicitly disclose establishing, by the device, a secure connection between the node and the wireless network by performing a four-way handshake with the node using a temporal pre-shared key (PSK) as a PSK for the four-way handshake.
However, Tsai from the same field of invention discloses establishing, by the device, a secure connection between the node (Tsai Fig.1 Ref:1 The mobile station (i.e. node)) and the wireless network (Tsai Fig.1 Ref:2 The access point) by performing a four-way handshake with the node using a temporal pre-shared key (PSK) as a PSK for the four-way handshake (Tsai Fig.12B Ref:813 Para[0064,0074] The previously generated pair-wise temporary key (i.e. temporal PSK) is used to perform the 4-way handshake between the mobile station and the access point for a handover connection (i.e. secure connection)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Raman and Goyal to have the feature of “establishing, by the device, a secure connection between the node and the wireless network by performing a four-way handshake with the node using a temporal pre-shared key (PSK) as a PSK for the four-way handshake” as taught by Tsai. The suggestion/motivation would have been for effectively reducing the authentication time and improve the service efficiency of the wireless network (Tsai Para[0009]).
Raman in view of Goyal and Tsai does not explicitly disclose wherein the temporal PSK is computed as a function of a) the MAC address of the node and b) either the serial number of the node or the manufacturer identifier of the node; and sending, by the device and over the secure connection that is established using the temporary PSK, a second PSK to the node, wherein the second PSK is unique in the wireless network to the node and the node uses the second PSK to establish at least one connection for future communications with the wireless network.
However, Dover from the same field of invention discloses wherein the temporal PSK is computed as a function of a) the MAC address of the node and b) either (Dover Fig.2 Ref:36 Para[0041] The key generator generates (i.e. computes) the unique identifier which includes MAC address and a serial number); and sending, by the device and over the secure connection that is established using the temporary PSK, a second PSK to the node (Dover Fig.5 Ref:88 Para[0053] The shared key (i.e. second key) is sent to the second device over the secure channel setup using unique identifier), wherein the second PSK is unique in the wireless network to the node (Dover Para[0055] The shared key is stored in the second device which is not exposed to another entity (i.e. unique)) and the node uses the second PSK to establish at least one connection for future communications with the wireless network (Dover Para[0056] The shared key is used for the subsequent communicaitons).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Raman, Goyal and Tsai to have the feature of “wherein the temporal PSK is computed as a function of a) the MAC address of the node and b) either the serial number of the node or the  and the node uses the second PSK to establish at least one connection for future communications with the wireless network” as taught by Dover. The suggestion/motivation would have been for improving secure communication of a shared key (Dover Para[0006]).

Specifically for claims 10 and 19, Raman discloses a device that includes a processor (Raman Fig.10 Ref:1002), a memory (Raman Fig.10 Ref:1012) and a network interface (Raman Fig.10 Ref:1018).
Regarding claims 3,12 and 22, wherein the device obtains a manufacturer identifier for the node from a database associated with a manufacturer of the node, using the MAC address of the node (Not given patentable weight due to non-selective option in claim 1).




Claims 2,11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Goyal, Tsai, Dover and in further view of Mizukoshi (US 2007/0211653 A1, hereinafter referred to as “Mizukoshi”).

Regarding claims 2,11 and 21, Raman in view of Goyal, Tsai and Dover discloses the method and the apparatus as explained above for Claim 1. Raman in view of Goyal, Tsai and Dover does not explicitly disclose wherein the device obtains a serial number of the node from an authentication database, using the MAC address of the node.
However, Mizukoshi from the same field of invention discloses wherein the device obtains a serial number of the node from an authentication database, using the MAC address of the node (Mizukoshi Fig.1,6 Ref:22 Para[0100] Note database containing unique MAC address, keys and serial number of a device. The temporary MAC address is correlated to a serial number).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Raman, Goyal, Tsai and Dover to have the feature of “wherein the device obtains a serial number of the node from an authentication database, using the MAC address of the node” as taught by Mizukoshi. The suggestion/motivation would have been to further protect the privacy of the user (Mizukoshi Para[0006]).



Claims 6,15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Goyal, Tsai, Dover and in further view of RAHMAN et al.(US 2016/0234628 A1, hereinafter referred to as “Rahman”).

Regarding claims 6,15 and 23, Raman in view of Goyal, Tsai and Dover discloses the method and the apparatus as explained above for Claim 1. Raman in view of Goyal, Tsai and Dover does not explicitly disclose wherein the device obtains the serial number or manufacturer identifier of the node via an external code on the node.
However, Rahman from the same field of invention discloses wherein the device obtains the serial number or  (Rahman Para[0040] Note machine readable IDs received such as UPC barcode).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Raman, Goyal, Tsai and Dover to have the feature of “wherein the device obtains the serial number or manufacturer identifier of the node via an external code on the node” as taught by Rahman. The suggestion/motivation would have been to automatically registering a machine-to-machine device (Rahman Para[0004]).



Claims 7,8,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Goyal, Tsai, Dover and in further view of Yamada (US 2017/0026778 A1,hereinafter referred to as “Yamada”).

Regarding claims 7 and 16, Raman in view of Goyal, Tsai and Dover discloses the method and the apparatus as 
However, Yamada from the same field of invention discloses wherein the device comprises a wireless access point (Yamada Fig.1A Ref:120 Note Communication device (i.e. access point)), and wherein the method further comprises: broadcasting, by the access point, support for individual PSK provisioning, wherein the access point receives the association request from the node in response to the broadcast (Yamada Fig.1A Ref:120 Para[0006] Note Communication device transmits advertising (i.e. broadcast) packet with shared key).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Raman, Goyal, Tsai and Dover to have the feature of “wherein the device comprises a wireless access point, and wherein the method Yamada. The suggestion/motivation would have been to provide a way to manage connections to BLE devices without sacrificing connection security and speed of the connection (Yamada  Para[0004]).

Regarding claims 8 and 17, Raman in view of Goyal, Tsai and Dover discloses the method and the apparatus as explained above for Claim 1. Raman in view of Goyal, Tsai and Dover does not explicitly disclose further comprising: stopping, by the access point, the broadcast support after sending the second PSK to the node.
However, Yamada from the same field of invention discloses further comprising: stopping, by the access point, the broadcast support after sending the second PSK to the node (Yamada Fig.1A Ref:120 Para[0050] Note Communication device can broadcast advertising packets only when necessary (i.e. stop broadcasting)). 


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Raman, Goyal, Tsai and Dover to have the feature of “stopping, by the access point, the broadcast support after sending the second PSK to the node” as taught by Yamada. The suggestion/motivation would have been to provide a way to manage connections to BLE devices without sacrificing connection security and speed of the connection (Yamada  Para[0004]).



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Goyal, Tsai, Dover and in further view of Lee et al.(US 2007/0016780 A1, hereinafter referred to as “Lee”).

Regarding claims 9 and 18, Raman in view of Goyal, Tsai and Dover discloses the method and the apparatus as explained above for Claim 1. Raman in view of Goyal, Tsai 
However, Lee from the same field of invention discloses wherein the device receives the second PSK from an Authentication, Authorization, and Accounting (AAA) service in the network (Lee Fig.4 Ref:413 Para[0052] Note the Radius accept message sent from the Authentication, Authorization and Accounting server contains MSK (i.e. second PSK)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Raman, Goyal, Tsai and Dover to have the feature of “wherein the device receives the second PSK from an Authentication, Authorization, and Accounting (AAA) service in the network” as taught by Lee. The suggestion/motivation would have been to provide a normal service to a normal device/users by eliminating the man-in-the middle-attack phenomenon, thereby increasing the overall QoS of the system (Lee Para[0033]).


Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2013/0176897 to Wang (Fig.2A and associated paragraphs).
2.	U.S. Patent Application Publication No. 2007/0189321 to Lee (Fig.6 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2014/0341182 to Tsai (Fig.12B and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415